Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 22, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While driving a van which had no license plates and a yellow piece of paper or cardboard marked “in-transit” affixed to the left rear window, the defendant was directed by a police officer to pull over. At the pretrial hearing, the defendant did not argue, as he does now, that the police officer did not possess reasonable suspicion sufficient to direct him to pull over and, therefore, the “seizure” of the defendant was illegal. Accordingly, this claim is unpreserved for appellate review (see, CPL 470.05 [2]; People v Martin, 50 NY2d 1029, 1030-1031; People v Smith, 108 AD2d 763).
The defendant’s remaining contention is similarly unpreserved for appellate review. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.